The opinion of the court was delivered by
Lowrie, C. J.
We have here two cases between the same parties, and depending on the same principles, and we treat them together.
Coal-boats and ice-boats on the Ohio river are not at all fit for navigation in the ordinary sense of “seaworthiness,” for they are very unmanageable, and cannot be landed without great risk, except in an eddy, and with a clean and deep shore. Yet they are insurable on a voyage.
Four of these were insured in the tow of a particular steamboat; and it has not power enough to maintain entire control of them. Are they therefore to be regarded as inadequately manned ?
We cannot say so as mere matter of law; for the law of such a case must consist of or be derived from the relevant customs of navigation on the river; and we have not learned, in our judicial *448experience, what those customs are, and. have no evidence of them in the case. Ice-boats, without the assistance of a tow-boat, are much more unmanageable than with it; and yet they are not treated, as unseaworthy. Tow-boats may be intended only as a partial cure of this.defect; and we find that the hands of the coal-boats were with them. Considering this, and that this one boat was to tow four of such unwieldy craft, we should rather infer that no more was intended in this instance.
One action of covenant is no bar to another on the same instrument, claiming for another breach. We think that the court below committed no error.
Judgment affirmed.